                                UNITED STATES DISTRICT COURT                                JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-3622 FMO (PLAx)                                Date    May 3, 2019
 Title             Naomi Morales, et al. v. Johnson & Johnson, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                              None
                Deputy Clerk                    Court Reporter / Recorder                 Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Re: Remand


      The court is in receipt of defendants’ Notice of Removal. (See Dkt. 1, “NOR”). The NOR
invokes 28 U.S.C. § 1452 as providing grounds for removal. (See id. at 1).

        Title 28 U.S.C. § 1452(a) states that “[a] party may remove any claim or cause of action in
a civil action other than a proceeding before the United States Tax Court or a civil action by a
governmental unit to enforce such governmental unit’s police or regulatory power, to the district
court for the district where such civil action is pending, if such district court has jurisdiction of such
claim or cause of action under section 1334 of this title.” In turn, 28 U.S.C. § 1452(b) states that
“[t]he court to which such claim or cause of action is removed may remand such claim or cause
of action on any equitable ground. An order entered under this subsection remanding a claim or
cause of action, or a decision to not remand, is not reviewable by appeal or otherwise by the court
of appeals under section 158(d), 1291, or 1292 of this title or by the Supreme Court of the United
States under section 1254 of this title.”

       “This ‘any equitable ground’ remand standard is an unusually broad grant of authority. It
subsumes and reaches beyond all of the reasons for remand under nonbankruptcy removal
statutes.” In re McCarthy, 230 B.R. 414, 417 (B.A.P. 9th Cir. 1999). For substantially the same
reasons set forth in Michelle Chavez, et al. v. Johnson & Johnson, et al., CV 19-3365 (SKx) (C.D.
Cal. 2019), the court concludes that remand under § 1254(b) is appropriate in this matter.
Specifically, the state court action in this case was initiated over a year ago. (See Dkt. 1-2,
Complaint). The state court complaint only asserts state law causes of action. (See id.).
Accordingly, principles of judicial economy, comity, prejudice to nondebtor parties, and the
predominance of state law issues compel the conclusion that remand is warranted. See Timothy
Grangruth v. Toyota Motor Sales U.S.A., Inc., et al., 2018 WL 6265105, *1 (C.D. Cal. 2018)
(noting these considerations as factors that may warrant remand).

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-3622 FMO (PLAx)                                Date     May 3, 2019
 Title          Naomi Morales, et al. v. Johnson & Johnson, et al.

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 N. Hill St., Los Angeles, CA 90012, pursuant to 28
U.S.C. § 1452(b).

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. All pending motions are denied as moot.


                                                                                00     :    00
                                                       Initials of Preparer           vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 2 of 2
